Citation Nr: 0811970	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  He served in the Republic of Vietnam from 
July 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

The veteran testified at a hearing before a Decision Review 
Officer (DRO), at the RO in June 2005.  A transcript of the 
hearing is associated with the claims file.

In January 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review.  The appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that he suffers from PTSD as a result of 
multiple traumatic events he experienced while serving in 
Vietnam.  Service connection for PTSD requires medical 
evidence of a current diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor(s) occurred, 
and a link between the current diagnosis and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  


With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).  If it is determined through military citation or 
other supporting evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence.  No further development or corroborative 
evidence will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran has claimed five stressor events: 

1)	In January or February 1968, he was among a group of 
soldiers guarding some tunnels and ordered to shoot 
anyone in black clothing or carrying a weapon.  A 
Vietnamese girl was purportedly killed.

2)	In August or September 1968, while on a search and 
destroy mission with C-troop, he assisted PFC Colon to a 
helicopter after PFC Colon received a "sucking chest 
wound."

3)	Around December 1967, while with C-troop, he assisted 
PFC Yols to a helicopter after PFC Yols was shot in the 
arm by a sniper.  




4)	In January 1968, near Quan Loi, SSgt Nyman was killed by 
mortar fire and a rocket-powered grenade while in his 
M60 position. 

5)	In February or March 1968, he witnessed SP 4 Burr being 
shot in the neck.

The Board observes that the AOJ requested verification of all 
of these stressors from the Joint Services Records Research 
Center (JSRRC, formerly CURR).  Unfortunately, the response 
to this request is incomplete in that it does not fully 
address all five stressors.  According to the response, a 
search of records, to include morning reports, failed to 
reveal that anyone named Yols or Burr was in the veteran's 
unit or listed on Department of Defense casualty reports.  
Research also showed that the veteran was not a reported 
member of C-troop, but served with Headquarters troop as a 
cook.  

However, the veteran also reports that he witnessed SSgt 
Nyman killed by mortar fire and a rocket-powered grenade, and 
the report from JSRRC does not address whether there was a 
casualty by the name of Nyman in the veteran's unit or if his 
unit underwent rocket or mortar attacks at that time.  A 
veteran need not substantiate his actual presence during the 
stressor event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to 
the stressor event.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Accordingly, the Board finds that a remand is required to 
attempt further verification of the veteran's claimed 
stressors, specifically the death of SSgt Nyman and rocket 
and mortar attacks.

With regard to the veteran's service connection claim for 
hypertension, the Board notes that the United States Court of 
Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for appeal 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The veteran has 
claimed hypertension as secondary to his PTSD.  Thus, a 
decision on that claim is dependent on the outcome of his 
PTSD service connection claim.  Consequently, the 
hypertension claim is considered to be inextricably 
intertwined with the service connection claim for PTSD, and 
the claim of entitlement to service connection for 
hypertension must be remanded to the AOJ in accordance with 
Harris.

Accordingly, the case is REMANDED for the following action:

1.	Give the veteran another opportunity 
to provide any additional details as 
to any inservice stressful incidents, 
such as dates, places, unit of 
assignment at the time of the events, 
description of events, and if 
appropriate, names and any other 
identifying information concerning 
any of the individuals involved in 
the events.

2.	Request verification of the reported 
death of SSgt Nyman and rocket and 
mortar attacks his unit experienced 
in or around January 1968, as well as 
any additional stressors reported by 
the veteran.  If the veteran did not 
provide sufficient information as to 
any new stressors to pursue 
development with the JSRRC, clearly 
set out the reasons why his 
information was insufficient and 
advise the veteran that absent 
specific information no additional 
development can be performed.

3.	After completing the above action and 
any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the 
veteran's service connection claims 
should be readjudicated, to include 
all evidence received since the 
November 2007 supplemental statement 
of the case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



